Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length. The abstract filed 07-16-2019 exceeds 150 words. 
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 recites “…the selected trained model…” in lines 6-9, “…the trained model…” in line 15, and “…the selected model…” in line 17, all of which lack antecedent basis. For the purposes of examination, the Examiner will take all limitations of a model to reference the – selected runway-specific trained model --, from line 6. 
Claim 3 recites “…the runway-specific trained model…” which lacks antecedent basis. For the purposes of examination, the Examiner will take all limitations of a model to reference the – selected runway-specific trained model --, from line 6 of claim 1. 
Claim 4 recites “…the first aircraft state information…” which lacks antecedent basis. For the purposes of examination, the Examiner will take all limitations of aircraft state information to reference the – received aircraft state information --, from line 11 of claim 1. 
Claim 5 recites “…the trained model…
Claim 13 recites “…the model…” which lacks antecedent basis. For the purposes of examination, the Examiner will take all limitations of a model to reference the – selected runway-specific trained model --, from line 6 of claim 1. 
Claims 14 recites “…the selected trained model…” in lines 7 and 9, “…the trained model…” in line 16, and “…the selected model…” in line 18, all of which lack antecedent basis. For the purposes of examination, the Examiner will take all limitations of a model to reference the – selected runway-specific trained model --, from line 6. 
Claim 19 recites “…the model…” which lacks antecedent basis. For the purposes of examination, the Examiner will take all limitations of a model to reference the – selected runway-specific trained model --, from line 6 of claim 14. 
Claims 20 recites “…the selected trained model…” in lines 8 and 10, “…the trained model…” in line 20, and “…the selected model…” in line 22, all of which lack antecedent basis. For the purposes of examination, the Examiner will take all limitations of a model to reference the – selected runway-specific trained model --, from line 7. 
Dependent claims 2, 6, 7, 8, 9, 10, 11, and 12 inherit and do not cure the deficiencies of claim 1, and are therefore rejected on the same basis as outlined above.
Dependent claims 15, 16, 17, 18, and 19 inherit and do not cure the deficiencies of claim 14, and are therefore rejected on the same basis as outlined above.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-12, 14-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Conway et al. (US Patent No 9,443,433 B1) in view of Sherry et al. (PGPub No US 2017/0301247 A1), henceforth known as Conway and Sherry, respectively.

Regarding claim 1, Conway teaches:
A processor-implemented system for detecting trajectory anomalies during takeoff or landing at an airdrome, the system comprising one or more processors configured by programming instructions on computer readable media, the system configured to: 
(Conway, FIG. 8;
Abstract: “…The computer-readable instruction is transformed into an expected vehicle operating trajectory by mapping to a published vehicle procedure or by calculating a trajectory based on provided instructions. The vehicle is monitored as it operates. In the event the monitored operation differs or is forecast to differ from conformance limits associated with the expected trajectory, an alert can be provided”)
identify, from a received clearance message directed to a first aircraft, an approved runway and an approved landing or takeoff procedure for the first aircraft; 
(Conway, FIG. 2: (206); FIG. 5: (502), (504);
Col 6, lines 3-17: “FIG. 5 illustrates a flow chart for a computer-implemented method 500 according to various aspects that automatically monitors compliance of a vehicle, such as an aircraft, with spoken vehicle operating instructions provided by a vehicle traffic controller. In block 502 of the method 500, a computer processor can receive a first audio communication that includes at least one spoken vehicle operating instruction to an operator of a vehicle… In block 504 of the method 500, the computer processor performs speech-to-text translation on the first audio communication to identify at least one vehicle operating instruction from the first audio communication”;
Col 9 lines 57-67: “…referring again to FIG. 2, an air traffic controller could clear an aircraft for takeoff from runway 16L 202 and instruct the aircraft to follow the ELMAA ONE departure to the HOQUIAM VOR. In block 206, the computer processor could retrieve the ELMAA ONE departure procedure and/or a trajectory associated with the ELMAA ONE departure procedure in a data structure, such as a database. The expected trajectory associated with the ELMAA ONE departure could be loaded by the computer processor as an expected vehicle operating trajectory”;
Where the computer identifies an approved runway 16L 202 for an aircraft (identifies an approved runway for the first aircraft) and loads the ELMAA ONE departure procedure as an expected vehicle trajectory (identifies an approved takeoff procedure for the first 
select a runway-specific [trained] model appropriate for the approved procedure, 
(Conway, FIG. 2; FIG. 3B: (ARRIVAL ROUTE DESCRIPTION); FIG. 4A-4E; FIG. 5: (502), (504);
Col 4 lines 39-49: “…an instruction by an air traffic controller may reference a published procedure, which may be retrieved from a data structure. For example, pre-planned procedures exist for approaching an airport, lining up to land on a particular runway at an airport, and for departing from an airport after takeoff. FIG. 2 illustrates a Standard Instrument Departure (SID) chart 200 for Seattle-Tacoma International Airport (SEA). The SID chart 200 includes procedures for an aircraft to follow after taking off from runway 16L 202, runway 16C 208, or runway 16R 204 at the airport 202”;
Col 4, lines 61-65: “FIGS. 3A and 3B illustrate pages 1 and 2, respectively, of an area navigation (RNAV) Standard Terminal Arrival Route (STAR) chart 300, 350 for SEA 302. The STAR chart 300 includes procedures for an aircraft to follow to approach SEA 302…”;
Col 5, lines 22-29: “FIGS. 4A-4E illustrate exemplary required navigation performance (RNP) approach charts for SEA. FIG. 4A illustrates an exemplary RNP approach chart 400 for an approach to runway 34L, which includes a curved transition (see reference number 414 in FIG. 4B) at SEA 412. FIG. 4C illustrates an exemplary RNP approach chart 450 for an approach to runway 34C, which includes a curved transition (see reference number 456 in FIG. 4D) at SEA 412…”;
Where the computer identifies a vehicle operating instruction based on the spoken audio communication from the vehicle traffic controller in FIG. 5 (identifies an approved procedure) and uses the identified vehicle operating instruction to select a standard instrument departure SID, a standard terminal arrival route STAR, or a required navigation performance RNP (selects a model appropriate for the approved procedure).
The SIDs, STARs, and RNPs contain runway-specific procedures, associated with runways 16L, 16C, 16R in FIG. 2, runways 16, 34 in FIG. 3B, runway 34L in FIG. 4A, and runway 34C in FIG. 4C (the selected model appropriate for the approved procedure is a runway-specific model))
the selected [trained] model configured to provide an expected trajectory for an aircraft at different points during performance of the approved procedure in connection with the approved runway; 
(Conway, FIG. 5: (502), (504), (506), (508), (510);
…The computer processor can access a data structure (e.g., procedure data structure 508) that stores at least a subset of published procedures…
In block 510, if the computer-readable text matches a published procedure, then the computer processor can extract the expected vehicle operating trajectory from the procedure data structure 508. As discussed above with reference to FIGS. 2, 3A-3B, and 4A-4E, the published procedures can set forth a precise path along which an aircraft is supposed to fly. The procedure data structure could include these paths as a series of latitudes, longitudes, altitudes, and airspeeds. The data structure 508 could also provide limitations on the path, such as being no lower than a specified altitude, or no faster than a specified airspeed. Alternatively or in addition, the procedure database could include these paths in the form of a center point for a turn and a specific radius for the turn… the data point(s) for the procedure in the database can be extracted to form the expected vehicle operating trajectory in block 510…”;
Where the computer determines an approved procedure based on an audio communication to the vehicle operator in steps 502, 504, and 506 and selects a runway-specific published procedure in step 508 (selects the model of the approved procedure in connection with the approved runway).
In step 510 the computer extracts trajectory data from the selected procedure (the selected model configured to provide an expected trajectory for an aircraft) where the trajectory is given as a series of data points including latitudes, longitudes, altitudes, and airspeeds (an expected trajectory for an aircraft at different points during performance of the approved procedure))
receive aircraft state information from the first aircraft at a plurality of times during performance by the first aircraft of the approved procedure; 
(Conway, FIG. 5: (520), (522), (524), (532);
Col 7, lines 48-66: “FIG. 5 illustrates two types of monitoring that a computer processor could perform. In block 522, a computer processor on board the aircraft monitors performance of the aircraft relative to the expected vehicle operating trajectory. The computer processor on board the aircraft could use various available integrated aircraft data 530 for monitoring. The integrated aircraft data could include… selected altitudes, and GPS data… a GPS receiver built into the PDA could be used to determine a three-dimensional position of the aircraft, a heading, and a ground speed. In block 522, if the operation of the aircraft is consistent with the expected vehicle operating trajectory, then the computer processor returns to block 520 to continue monitoring”;
In block 524, a ground-based computer processor (e.g., a computer processor associated with a ground-based vehicle traffic controller) can observe operation of the vehicle via the various available surveillance systems discussed above. In addition, in block 532, in some instances, the ground-based computer processor could receive data from the aircraft (e.g., FMS modes, autopilot functions, selected altitude, and selected airspeed)… In block 524, if the operation of the aircraft is consistent with the expected vehicle operating trajectory, then the computer processor returns to block 520 to continue monitoring…”;
Where in block 522 the computer onboard the aircraft monitors the aircraft by receiving information from the aircraft including position, altitude, heading, and ground speed, and where in block 524 the ground based computer receives similar information to the onboard computer and also receives airspeed (receive aircraft state information from the first aircraft) and compares the received information against the expected vehicle operating trajectory (during performance by the first aircraft of the approved procedure).
When the received information matches the expected vehicle operating trajectory, the computers return to block 520, continuously monitoring the aircraft (receive aircraft state information from the first aircraft at a plurality of times))
monitor the received aircraft state information to determine the existence of an anomaly by comparing the received aircraft state information to expected trajectory information from the [trained] model; 
(Conway, FIG. 5: (522), (524);
Col 7, lines 48-51, 63-66: “FIG. 5 illustrates two types of monitoring that a computer processor could perform. In block 522, a computer processor on board the aircraft monitors performance of the aircraft relative to the expected vehicle operating trajectory…
In block 522, if the operation of the aircraft is consistent with the expected vehicle operating trajectory, then the computer processor returns to block 520 to continue monitoring…”;
Col 8, lines 3-6, 14-17: “In block 524, a ground-based computer processor (e.g., a computer processor associated with a ground-based vehicle traffic controller) can observe operation of the vehicle via the various available surveillance systems discussed above…
… In block 524, if the operation of the aircraft is consistent with the expected vehicle operating trajectory, then the computer processor returns to block 520 to continue monitoring…”;
Where the onboard computer in step 522 and the ground based computer in step 524 receive aircraft information such as position, altitude, heading, ground speed, and air speed (monitor the received aircraft state information) and the computers compare the received aircraft information to the expected vehicle operating trajectory (comparing the received aircraft state information to expected trajectory information from the model) to determine if the operation of the aircraft is consistent with the selected procedure (determine the existence of an anomaly))
detect an anomaly when the trajectory of the first aircraft deviates from the expected trajectory provided by the selected model by more than a predetermined threshold level; and 
(Conway, FIG. 5: (522), (524), (526);
Col 8, lines 21-28: “Referring again to blocks 522 and 524, the computer processor can monitor operation of the vehicle relative to the identified three-dimensional positions associated with the expected vehicle operating trajectory, discussed above. In various aspects, the computer processor may allow for the vehicle operation to differ from the expected vehicle operating trajectory by a threshold amount before generating an alert in block 526…”;
Col 9, lines 7-9: “…The computer processor could apply user-settable threshold amounts (e.g., set by an air traffic controller)…”;
Where the computers in blocks 522 and 524 determine an alert is appropriate in block 526 (detect an anomaly) when the trajectory of the vehicle indicated by the aircraft information (the trajectory of the first aircraft) deviates from the expected vehicle operating trajectory from the selected procedure (expected trajectory provided by the selected model) by more than a threshold amount, where the threshold is set in advance by a user (a predetermined threshold level))
generate an alert responsive to detecting the anomaly.
(Conway, FIG. 5: (526);
Col 7, line 66 to Col 8, line 2: “…In block 522, if the operation of the aircraft is not consistent with the expected vehicle operating trajectory, then the computer processor generates an alert in block 526”;
…In block 524, if the operation of the aircraft is not consistent with the expected vehicle operating trajectory, then the computer processor generates an alert in block 526”;
Where the computers in blocks 522 and 524 generate alerts (generate an alert) if the vehicle deviates from the expected operating trajectory by more than a predetermined threshold level (responsive to the anomaly)). 
Although Conway teaches select[ing] a runway-specific model appropriate for the approved procedure and configured to provide an expected trajectory, as outlined above, Conway fails to teach a runway-specific trained model and the [selected] trained model having been trained with historical track data from other aircraft performing the approved procedure in connection with the approved runway. 
However, in the same field of endeavor, Sherry teaches:
[…] a runway-specific trained model [appropriate for the approved procedure], 
(Sherry, FIG. 20; FIG. 21;
Paragraph [0033]: “…the methods and systems may take the form of a computer program product on a computer-readable storage medium having computer-readable program instructions (e.g., computer software) embodied in the storage medium…”;
Paragraph: [0058]: “… The output of the nowcast algorithm is the prediction model with trained parameters, which is specific to each landing runway…”;
Paragraph [0239]: “Supervised Learning is a classification approach in the field of Machine Learning. Supervised learning models are trained by first feeding the model with samples, each having their features and outcome known. After the model parameters are trained with sufficient samples, the model can be used to automatically classify the outcomes given the features of new samples”;
Paragraph [0254]: “FIG. 20 is a flowchart 2000 of an example method. Beginning with step 2002, a predictive model based on a plurality of historical aircraft performances can be generated. In an aspect, each of the historical aircraft performances can describe a respective approach of a respective aircraft to a given runway. In an aspect, each of the historical aircraft performances can correspond to a same runway… Thus, generating a predictive model can include determining a relationship between the one or more attributes of the respective approach and whether the respective approach was stable or unstable.…”;
The components of the computer 2101 can comprise, but are not limited to, one or more processors 2103, a system memory 2112, and a system bus 2113 that couples various system components including the one or more processors 2103 to the system memory 2112…”;
Where computer 2101 comprises one or more processors configured by programming instructions on computer readable media to detect if an approach is unstable which is equivalent to the processor-implemented system for detecting trajectory anomalies during takeoff or landing at an airdrome.
The computer 2101 builds a predictive model using historical aircraft data corresponding to the same runway (runway-specific trained model) to determine if an aircraft’s approach (approved procedure) will be stable or unstable. A stable approach is defined in paragraph [0086] and an unstable approach is defined in table 8, wherein an unstable approach is equivalent to a deviation from a threshold value in a current trajectory)
the [selected] trained model having been trained with historical track data from other aircraft performing the approved procedure in connection with the approved runway,
(Sherry, FIG. 20; FIG. 21;
Paragraph: [0058]: “The present disclosure relates to the use of historical flight track data weather data, navigation procedure data, and aircraft performance data to build a prediction model for nowcasting the risk of unstable approaches before the stabilization altitude… The model training phase is offline using historical data. The output of the nowcast algorithm is the prediction model with trained parameters, which is specific to each landing runway…”;
Paragraph [0254]: “FIG. 20 is a flowchart 2000 of an example method. Beginning with step 2002, a predictive model based on a plurality of historical aircraft performances can be generated. In an aspect, each of the historical aircraft performances can describe a respective approach of a respective aircraft to a given runway. In an aspect, each of the historical aircraft performances can correspond to a same runway. In an aspect, each of the historical aircraft performances can describe one or more attributes of state of the respective aircraft during the respective approach. For example, the one or more attributes can include an airspeed at a predefined distance from a runway, an altitude at the predefined distance from the runway, an angle difference between a course and a centerline at the predefined distance from the runway, or a distance from a deceleration point to a current position. In an aspect, each of the historical aircraft performances can indicate whether the respective approach was an unstable approach or a stable approach… Thus, generating a predictive model can include determining a relationship between the one or more attributes of the respective approach and whether the respective approach was stable or unstable.…”;
Where the computer 2101 builds a predictive model using historical flight track data (the trained model having been trained with historical track data) where the data is obtained from historical aircraft performances wherein each of the historical aircraft performances describe a respective aircraft (other aircraft) performing a respective approach of (other aircraft performing the approved procedure) corresponding to a same runway (in connection with the approved runway)). 
It would have been obvious for a person having ordinary skill in the art prior to the effective filing date to combine the processor-implemented system for detecting trajectory anomalies of Conway with the feature of implementing a model trained using historical track data on specific runways of Sherry because “Traditional approaches to predicting aircraft trajectories using kinematic models cannot work due to the complexity of the approach maneuver including flaps/slats, landing gear, ATC vectors, winds, and other traffic…” (Sherry, Abstract) and “The methods and systems disclosed can utilize Big Data Analytics (e.g., massive amounts of data of flights on each approach) to nowcast the approach stability given the state of the flight…” (Sherry, Abstract).
Regarding claim 2, Conway and Sherry teach the system of claim 1. Conway further teaches:
further configured to receive a runway clearance message from ATC for landing or takeoff directed to the first aircraft.
(Conway, FIG. 2: (206); FIG. 5: (502), (504);
Col 6, lines 3-17: “FIG. 5 illustrates a flow chart for a computer-implemented method 500 according to various aspects that automatically monitors compliance of a vehicle, such as an aircraft, with spoken vehicle operating instructions provided by a vehicle traffic controller. In block 502 of the method 500, a computer processor can receive a first audio communication that includes at least one spoken vehicle operating instruction to an operator of a vehicle… In block 504 of the method 500, the computer processor performs speech-to-text translation on the first audio communication to identify at least one vehicle operating instruction from the first audio communication”;
Col 9 lines 57-67: “…referring again to FIG. 2, an air traffic controller could clear an aircraft for takeoff from runway 16L 202 and instruct the aircraft to follow the ELMAA ONE departure to the HOQUIAM VOR. In block 206, the computer processor could retrieve the ELMAA ONE departure procedure and/or a trajectory associated with the ELMAA ONE departure procedure in a data structure, such as a database. The expected trajectory associated with the ELMAA ONE departure could be loaded by the computer processor as an expected vehicle operating trajectory”;
Where the computer receives and translates a clearance message from an air traffic controller in blocks 502 and 504 (receive a runway clearance message from ATC directed to the first aircraft) that clears the aircraft for takeoff from runway 16L 202 as shown in FIG. 2 (a runway clearance message from ATC for takeoff)).
Regarding claim 3, Conway and Sherry teach the system of claim 1. Sherry further teaches: 
wherein the runway-specific trained model has been trained using machine learning-based models or systems.
(Sherry, FIG. 20; FIG. 21;
Paragraph: [0058]: “… The output of the nowcast algorithm is the prediction model with trained parameters, which is specific to each landing runway…”;
Paragraph [0239]: “Supervised Learning is a classification approach in the field of Machine Learning. Supervised learning models are trained by first feeding the model with samples, each having their features and outcome known. After the model parameters are trained with sufficient samples, the model can be used to automatically classify the outcomes given the features of new samples”;
Paragraph [0254]: “FIG. 20 is a flowchart 2000 of an example method. Beginning with step 2002, a predictive model based on a plurality of historical aircraft performances can be generated. In an aspect, each of the historical aircraft performances can describe a respective approach of a respective aircraft to a given runway. In an aspect, each of the historical aircraft performances can correspond to a same runway… Thus, generating a predictive model can include determining a relationship between the one or more attributes of the respective approach and whether the respective approach was stable or unstable.…”;
Where computer 2101 builds the predictive model with historical aircraft data corresponding to the same runway (the runway-specific trained model) using supervised learning, a type of machine-learning process that uses training data sets (trained using machine learning-based models or systems)). 
Regarding claim 4, Conway and Sherry teach the system of claim 1. Conway further teaches: 
wherein the first aircraft state information includes an aircraft code, position, speed, altitude, and heading data.
(Conway, FIG. 5: (520), (522), (524), (532);
Col 4, lines 13-19: “There are different ways that an air traffic controller can monitor the progress of aircraft. For example, various surveillance facilities track the positions of aircraft every few seconds (e.g., every four seconds). In many instances, transponders onboard the aircraft broadcast a transponder code, assigned by the air traffic controller, when the aircraft is “pinged” by the surveillance…”;
Col 7, lines 48-66: “FIG. 5 illustrates two types of monitoring that a computer processor could perform. In block 522, a computer processor on board the aircraft monitors performance of the aircraft relative to the expected vehicle operating trajectory. The computer processor on board the aircraft could use various available integrated aircraft data 530 for monitoring. The integrated aircraft data could include… selected altitudes, and GPS data… a GPS receiver built into the PDA could be used to determine a three-dimensional position of the aircraft, a heading, and a ground speed. In block 522, if the operation of the aircraft is consistent with the expected vehicle operating trajectory, then the computer processor returns to block 520 to continue monitoring”;
Col 8, lines 3-17: “In block 524, a ground-based computer processor (e.g., a computer processor associated with a ground-based vehicle traffic controller) can observe operation of the vehicle via the various available surveillance systems discussed above. In addition, in block 532, in some instances, the ground-based computer processor could receive data from the aircraft (e.g., FMS modes, autopilot functions, selected altitude, and selected airspeed). The ground-based computer processor could also receive broadcast data from the aircraft (e.g., ADS-B broadcasts or Enhanced Surveillance information from a transponder). In block 524, if the operation of the aircraft is consistent with the expected vehicle operating trajectory, then the computer processor returns to block 520 to continue monitoring…”;
Where in block 522 the computer onboard the aircraft monitors the aircraft by receiving information from the aircraft including position, ground speed, altitude, and heading (first aircraft state information includes position, speed, altitude, and heading data).
Additionally, in block 524 the ground based computer receives similar information to the onboard computer in block 522, including position, ground speed, altitude, and heading and also receives airspeed and transponder data which broadcasts a transponder code, assigned by the air traffic controller (the first aircraft state information includes an aircraft code)).
Regarding claim 5, Conway and Sherry teach the system of claim 1. Sherry teaches the trained model as outlined in claim 1. Conway further teaches: 
wherein the system is configured to compare the received aircraft state information to the [trained] model using data analytics.
(Conway, FIG. 5: (522), (524);
Col 7, lines 48-51, 63-66: “FIG. 5 illustrates two types of monitoring that a computer processor could perform. In block 522, a computer processor on board the aircraft monitors performance of the aircraft relative to the expected vehicle operating trajectory…
In block 522, if the operation of the aircraft is consistent with the expected vehicle operating trajectory, then the computer processor returns to block 520 to continue monitoring…”;
Col 8, lines 3-6, 14-17: “In block 524, a ground-based computer processor (e.g., a computer processor associated with a ground-based vehicle traffic controller) can observe operation of the vehicle via the various available surveillance systems discussed above…
… In block 524, if the operation of the aircraft is consistent with the expected vehicle operating trajectory, then the computer processor returns to block 520 to continue monitoring…”;
Where the onboard computer in step 522 and the ground based computer in step 524 receive aircraft information such as position, altitude, heading, ground speed, and air speed (received aircraft state information) and the computers compare the received aircraft information to the expected vehicle operating trajectory (the system is configured to compare the received aircraft state information to the model) to determine if the operation of the aircraft is consistent with the selected procedure (using data analytics)). 
Regarding claim 6, Conway and Sherry teach the system of claim 1. Sherry further teaches: 
wherein the historical track data from other aircraft includes position, speed, altitude, and heading data during past performances by the other aircraft of the approved procedure in connection with the approved runway.
(Sherry, FIG. 20; FIG. 21;
The present disclosure relates to the use of historical flight track data weather data, navigation procedure data, and aircraft performance data to build a prediction model for nowcasting the risk of unstable approaches before the stabilization altitude… The model training phase is offline using historical data. The output of the nowcast algorithm is the prediction model with trained parameters, which is specific to each landing runway…”;
Paragraph [0107]: “An effective method to detect unstable approaches is to examine flight track data at different locations, e.g. speed, position, etc…”;
Paragraph [0149]: “An example of such a data source is the surveillance track data from the N90 TRACON. The raw format of this data contains more than ten fields. Each row is a record of a radar hit. Key fields are extracted for basic flight track information, including the track index, aircraft type, seconds past midnight (GMT), latitude, longitude and altitude (Table 3)….”;
Paragraph [0167]: “To study unstable approaches, additional variables are needed for analysis besides time and position information. The following three variables are derived from raw positions data: ground speed, vertical speed, and heading angle”;
Paragraph [0254]: “FIG. 20 is a flowchart 2000 of an example method. Beginning with step 2002, a predictive model based on a plurality of historical aircraft performances can be generated. In an aspect, each of the historical aircraft performances can describe a respective approach of a respective aircraft to a given runway. In an aspect, each of the historical aircraft performances can correspond to a same runway. In an aspect, each of the historical aircraft performances can describe one or more attributes of state of the respective aircraft during the respective approach. For example, the one or more attributes can include an airspeed at a predefined distance from a runway, an altitude at the predefined distance from the runway, an angle difference between a course and a centerline at the predefined distance from the runway, or a distance from a deceleration point to a current position. In an aspect, each of the historical aircraft performances can indicate whether the respective approach was an unstable approach or a stable approach… Thus, generating a predictive model can include determining a relationship between the one or more attributes of the respective approach and whether the respective approach was stable or unstable.…”;
Where the computer 2101 builds a predictive model using historical flight track data (historical track data from other aircraft) where the data is obtained from historical aircraft performances wherein each of the historical aircraft performances describe a respective aircraft performing a respective approach (during past performances by the other aircraft of the approved procedure) corresponding to a same runway (in connection with the approved runway)

Regarding claim 7, Conway and Sherry teach the system of claim 1. Conway further teaches: 
wherein the system is ground-based and further configured to automatically provide the alert to ATC.
(Conway, FIG. 5: (522), (524), (526);
Col 7, lines 48-51: “FIG. 5 illustrates two types of monitoring that a computer processor could perform. In block 522, a computer processor on board the aircraft monitors performance of the aircraft relative to the expected vehicle operating trajectory…”;
Col 8, lines 3-20: “In block 524, a ground-based computer processor (e.g., a computer processor associated with a ground-based vehicle traffic controller) can observe operation of the vehicle via the various available surveillance systems discussed above. In addition, in block 532, in some instances, the ground-based computer processor could receive data from the aircraft (e.g., FMS modes, autopilot functions, selected altitude, and selected airspeed). The ground-based computer processor could also receive broadcast data from the aircraft (e.g., ADS-B broadcasts or Enhanced Surveillance information from a transponder)… In block 524, if the operation of the aircraft is not consistent with the expected vehicle operating trajectory, then the computer processor generates an alert in block 526”;
Col 10, lines 61-64: “The generated alerts (in block 526) can be provided in one of several ways. For example, an icon that represents the aircraft on a display screen could be altered to stand out from amongst other aircraft icons…”;
Col 11, lines 9-13: “…The computer processor could display the text based message on a display screen and/or could perform a text to speech operation and output the speech through an audio transducer (e.g., a speaker) for the air traffic controller to hear”;
Where in block 524 the ground based computer (system is ground-based) automatically generates an alert in block 526 if the aircraft’s trajectory exceeds a threshold difference and outputs the alert to the air traffic controller (further configured to automatically provide the alert to ATC)).
Regarding claim 8, Conway and Sherry teach the system of claim 7. Conway further teaches: 
further configured to automatically provide the alert to the flight crew on the first aircraft.

Col 7, lines 48-51: “FIG. 5 illustrates two types of monitoring that a computer processor could perform. In block 522, a computer processor on board the aircraft monitors performance of the aircraft relative to the expected vehicle operating trajectory…”;
Col 7, line 66 to Col 8, line 2: “…In block 522, if the operation of the aircraft is not consistent with the expected vehicle operating trajectory, then the computer processor generates an alert in block 526”;
Col 11, lines 14-18, 30-33: “The generated alerts in block 526 can be provided to a vehicle operator in one of several ways. For example a navigation or route display could be altered to stand out from the flown route or the route programmed in the FMS to identify discrepancies, either forecast or historical…
…The computer processor could display the text-based message on a display screen and/or could perform a text-to-speech operation and output the speech through an audio transducer (e.g., a speaker) for the pilot to hear”;
Where in block 522 the on board computer automatically generates an alert in block 526 if the aircraft’s trajectory exceeds a threshold difference and outputs the alert to the vehicle operator or pilot (further configured to automatically provide the alert to the flight crew on the first aircraft)).
Regarding claim 9, Conway and Sherry teach the system of claim 1. Conway further teaches:
wherein the system is onboard the first aircraft and wherein the system is configured to provide the alert to the flight crew onboard the first aircraft.
(Conway, FIG. 5: (522), (524), (526);
Col 7, lines 48-51: “FIG. 5 illustrates two types of monitoring that a computer processor could perform. In block 522, a computer processor on board the aircraft monitors performance of the aircraft relative to the expected vehicle operating trajectory…”;
Col 7, line 66 to Col 8, line 2: “…In block 522, if the operation of the aircraft is not consistent with the expected vehicle operating trajectory, then the computer processor generates an alert in block 526”;
Col 11, lines 14-18, 30-33: “The generated alerts in block 526 can be provided to a vehicle operator in one of several ways. For example a navigation or route display could be altered to stand out from the flown route or the route programmed in the FMS to identify discrepancies, either forecast or historical…
…The computer processor could display the text-based message on a display screen and/or could perform a text-to-speech operation and output the speech through an audio transducer (e.g., a speaker) for the pilot to hear”;
Where in block 522 the on board computer (system is onboard the first aircraft) automatically generates an alert in block 526 if the aircraft’s trajectory exceeds a threshold difference and outputs the alert to the vehicle operator or pilot (system is configured to provide the alert to the flight crew onboard the first aircraft)).
Regarding claim 10, Conway and Sherry teach the system of claim 9. Sherry teaches the runway-specific trained model as outlined in claim 1. Conway further teaches: 
wherein the selected runway-specific [trained] model is pre- loaded onboard the first aircraft prior to flight, automatically uplinked onboard the first aircraft using cloud services based on entering the vicinity of the airdrome region, or automatically uplinked using a context based uplink service.
(Conway, FIG. 5: (502), (504), (506), (508); FIG. 7B: (726)
Col 6, lines 32-39: “After the at least one spoken vehicle operating instruction is translated to computer readable text, in block 506, the computer processor can determine whether the computer-readable text of the spoken instruction matches a published procedure designation from a database. The computer processor can access a data structure (e.g., procedure data structure 508) that stores at least a subset of published procedures…”;
Col 7, lines 48-51: “FIG. 5 illustrates two types of monitoring that a computer processor could perform. In block 522, a computer processor on board the aircraft monitors performance of the aircraft relative to the expected vehicle operating trajectory…”;
Col 9, lines 55-67: “The SIDs, STARs, RNP approaches, and other published procedures provide an opportunity quickly identify an expected trajectory for an aircraft… The expected trajectory associated with the ELMAA ONE departure could be loaded by the computer processor as an expected vehicle operating trajectory”;
Col 15, lines 39-54: “…in the event that a spoken vehicle operating instruction from an air traffic controller includes a heading or altitude restriction, in block 726, the computer processor could automatically generate an entry into the FMS for the aircraft that makes the change to the flight plan in the FMS. As another example, in a flight management system, at least some published procedures are stored in memory and accessible through a menu system. For example, in the event, an aircraft is instructed to fly the RNP Z approach to runway 34L (see FIG. 4A), the pilot would access a sequence of menus to first access the approach options for SEA and then select the RNP Z approach for runway 34L. In various instances, in block 726, the computer processor could automatically select the RNP Z approach for runway 34L based on a spoken vehicle operating instruction for the aircraft to use the approach…”;
Where the on board computer identifies a vehicle operating instruction based on the spoken audio communication from the vehicle traffic controller in FIG. 5 and accesses procedure data structure 508, which stores at least a subset of published procedures (the selected runway-specific model is pre- loaded onboard the first aircraft prior to flight), for the appropriate instruction.
FIG. 7B further illustrates an on board computer system, i.e. the flight management system FMS, storing at least some published procedures in memory and accessible through a menu system (the selected runway-specific model is pre- loaded onboard the first aircraft prior to flight)).
Regarding claim 11, Conway and Sherry teach the system of claim 9. Conway further teaches:
wherein the system is integrated within the first aircraft.
(Conway, FIG. 5: (522); FIG. 7B: (726);
Col 7, lines 48-51: “FIG. 5 illustrates two types of monitoring that a computer processor could perform. In block 522, a computer processor on board the aircraft monitors performance of the aircraft relative to the expected vehicle operating trajectory…”;
Col 15, lines 39-54: “…in the event that a spoken vehicle operating instruction from an air traffic controller includes a heading or altitude restriction, in block 726, the computer processor could automatically generate an entry into the FMS for the aircraft that makes the change to the flight plan in the FMS. As another example, in a flight management system, at least some published procedures are stored in memory and accessible through a menu system. For example, in the event, an aircraft is instructed to fly the RNP Z approach to runway 34L (see FIG. 4A), the pilot would access a sequence of menus to first access the approach options for SEA and then select the RNP Z approach for runway 34L. In various instances, in block 726, the computer processor could automatically select the RNP Z approach for runway 34L based on a spoken vehicle operating instruction for the aircraft to use the approach…”;
Where in block 522 the on board computer performs the functions of the system and where in FIG. 7B, the on board flight management system FMS implements the system (the system is integrated within the first aircraft)). 
Regarding claim 12, Conway and Sherry teach the system of claim 9. Conway further teaches: 
wherein the system is integrated within a handheld device.
(Conway, FIG. 5: (522);
Col 7, lines 48-51, 59-63: “FIG. 5 illustrates two types of monitoring that a computer processor could perform. In block 522, a computer processor on board the aircraft monitors performance of the aircraft relative to the expected vehicle operating trajectory…
…For example, in aspects in which the computer processor is in a personal digital assistant (PDA) (e.g., a tablet computer), a GPS receiver built into the PDA could be used to determine a three-dimensional position of the aircraft, a heading, and a ground speed…”;
Where in block 522 the on board computer performs the functions of the system and where the on board computer is in a personal digital assistant, e.g. a tablet computer (the system is integrated within a handheld device)). 
Regarding claim 14, the claim limitations recite a method having limitations similar to those of claim 1 and therefore is rejected on the same basis, as outlined above.
Regarding claim 15, the claim limitations recite a method having limitations similar to those of claim 7 and therefore is rejected on the same basis, as outlined above.
Regarding claim 16, the claim limitations recite a method having limitations similar to those of claim 8 and therefore is rejected on the same basis, as outlined above.
Regarding claim 17, the claim limitations recite a method having limitations similar to those of claim 9 and therefore is rejected on the same basis, as outlined above.
Regarding claim 18, the claim limitations recite a method having limitations similar to those of claim 10 and therefore is rejected on the same basis, as outlined above.
Regarding claim 20, Conway teaches: 
Non-transient computer readable media encoded with programming instructions configured to cause one or more processors to perform a method, the method comprising: 
(Conway, FIG. 8;
…The aspects described herein may be a system, a method, and/or a computer program product. The computer program product may include a computer readable storage medium (or media) having computer readable program instructions thereon for causing a processor to carry out aspects described herein.
…A computer readable storage medium, as used herein, is not to be construed as being transitory signals per se,”;
Where the system is a computer, including a computer readable storage medium with computer readable program instructions (computer readable media encoded with programming instructions) that cause a processor to carry out the recited functions (configured to cause one or more processors to perform a method) and where the computer readable storage medium is not transitory signals per se (Non-transient computer readable media)).
receiving, by a processor, a runway clearance message from ATC for landing or takeoff directed to a first aircraft; 
(Conway, FIG. 2: (206); FIG. 5: (502), (504);
Col 6, lines 3-17: “FIG. 5 illustrates a flow chart for a computer-implemented method 500 according to various aspects that automatically monitors compliance of a vehicle, such as an aircraft, with spoken vehicle operating instructions provided by a vehicle traffic controller. In block 502 of the method 500, a computer processor can receive a first audio communication that includes at least one spoken vehicle operating instruction to an operator of a vehicle… In block 504 of the method 500, the computer processor performs speech-to-text translation on the first audio communication to identify at least one vehicle operating instruction from the first audio communication”;
Col 9 lines 57-67: “…referring again to FIG. 2, an air traffic controller could clear an aircraft for takeoff from runway 16L 202 and instruct the aircraft to follow the ELMAA ONE departure to the HOQUIAM VOR. In block 206, the computer processor could retrieve the ELMAA ONE departure procedure and/or a trajectory associated with the ELMAA ONE departure procedure in a data structure, such as a database. The expected trajectory associated with the ELMAA ONE departure could be loaded by the computer processor as an expected vehicle operating trajectory”;
Where the computer receives an approved runway 16L 202 for an aircraft from air traffic control (receiving, by a processor, a runway clearance message from ATC for takeoff directed to a first aircraft))
identifying, by the processor from the received clearance message, an approved runway and an approved landing or takeoff procedure for the first aircraft; 
(Conway, FIG. 2: (206); FIG. 5: (502), (504);
Col 6, lines 3-17: “FIG. 5 illustrates a flow chart for a computer-implemented method 500 according to various aspects that automatically monitors compliance of a vehicle, such as an aircraft, with spoken vehicle operating instructions provided by a vehicle traffic controller. In block 502 of the method 500, a computer processor can receive a first audio communication that includes at least one spoken vehicle operating instruction to an operator of a vehicle… In block 504 of the method 500, the computer processor performs speech-to-text translation on the first audio communication to identify at least one vehicle operating instruction from the first audio communication”;
Col 9 lines 57-67: “…referring again to FIG. 2, an air traffic controller could clear an aircraft for takeoff from runway 16L 202 and instruct the aircraft to follow the ELMAA ONE departure to the HOQUIAM VOR. In block 206, the computer processor could retrieve the ELMAA ONE departure procedure and/or a trajectory associated with the ELMAA ONE departure procedure in a data structure, such as a database. The expected trajectory associated with the ELMAA ONE departure could be loaded by the computer processor as an expected vehicle operating trajectory”;
Where the computer identifies an approved runway 16L 202 for an aircraft (identifies an approved runway for the first aircraft) and loads the ELMAA ONE departure procedure as an expected vehicle trajectory (identifies an approved takeoff procedure for the first aircraft), based on an air traffic control message clearing the aircraft for departure from runway 16L 202 (from a received clearance message directed to a first aircraft))
selecting, by the processor, a runway-specific [trained] model appropriate for the approved procedure, 
(Conway, FIG. 2; FIG. 3B: (ARRIVAL ROUTE DESCRIPTION); FIG. 4A-4E; FIG. 5: (502), (504);
Col 4 lines 39-49: “…an instruction by an air traffic controller may reference a published procedure, which may be retrieved from a data structure. For example, pre-planned procedures exist for approaching an airport, lining up to land on a particular runway at an airport, and for departing from an airport after takeoff. FIG. 2 illustrates a Standard Instrument Departure (SID) chart 200 for Seattle-Tacoma International Airport (SEA). The SID chart 200 includes procedures for an aircraft to follow after taking off from runway 16L 202, runway 16C 208, or runway 16R 204 at the airport 202”;
FIGS. 3A and 3B illustrate pages 1 and 2, respectively, of an area navigation (RNAV) Standard Terminal Arrival Route (STAR) chart 300, 350 for SEA 302. The STAR chart 300 includes procedures for an aircraft to follow to approach SEA 302…”;
Col 5, lines 22-29: “FIGS. 4A-4E illustrate exemplary required navigation performance (RNP) approach charts for SEA. FIG. 4A illustrates an exemplary RNP approach chart 400 for an approach to runway 34L, which includes a curved transition (see reference number 414 in FIG. 4B) at SEA 412. FIG. 4C illustrates an exemplary RNP approach chart 450 for an approach to runway 34C, which includes a curved transition (see reference number 456 in FIG. 4D) at SEA 412…”;
Where the computer identifies a vehicle operating instruction based on the spoken audio communication from the vehicle traffic controller in FIG. 5 (identifies an approved procedure) and uses the identified vehicle operating instruction to select a standard instrument departure SID, a standard terminal arrival route STAR, or a required navigation performance RNP (selects a model appropriate for the approved procedure).
The SIDs, STARs, and RNPs contain runway-specific procedures, associated with runways 16L, 16C, 16R in FIG. 2, runways 16, 34 in FIG. 3B, runway 34L in FIG. 4A, and runway 34C in FIG. 4C (the selected model appropriate for the approved procedure is a runway-specific model))
the selected [trained] model configured to provide an expected trajectory for an aircraft at different points during performance of the approved procedure in connection with the approved runway, 
(Conway, FIG. 5: (502), (504), (506), (508), (510);
Col 6, lines 36-39, 43-59: “…The computer processor can access a data structure (e.g., procedure data structure 508) that stores at least a subset of published procedures…
In block 510, if the computer-readable text matches a published procedure, then the computer processor can extract the expected vehicle operating trajectory from the procedure data structure 508. As discussed above with reference to FIGS. 2, 3A-3B, and 4A-4E, the published procedures can set forth a precise path along which an aircraft is supposed to fly. The procedure data structure could include these paths as a series of latitudes, longitudes, altitudes, and airspeeds. The data structure 508 could also provide limitations on the path, such as being no lower than a specified altitude, or no faster than a specified airspeed. Alternatively or in addition, the procedure database could include these paths in the form of a center point for a turn and a specific radius for the turn… the data point(s) for the procedure in the database can be extracted to form the expected vehicle operating trajectory in block 510…”;

In step 510 the computer extracts trajectory data from the selected procedure (the selected model configured to provide an expected trajectory for an aircraft) where the trajectory is given as a series of data points including latitudes, longitudes, altitudes, and airspeeds (an expected trajectory for an aircraft at different points during performance of the approved procedure))
receiving, by the processor, aircraft state information from the first aircraft at a plurality of times during performance by the first aircraft of the approved procedure; 
(Conway, FIG. 5: (520), (522), (524), (532);
Col 7, lines 48-66: “FIG. 5 illustrates two types of monitoring that a computer processor could perform. In block 522, a computer processor on board the aircraft monitors performance of the aircraft relative to the expected vehicle operating trajectory. The computer processor on board the aircraft could use various available integrated aircraft data 530 for monitoring. The integrated aircraft data could include… selected altitudes, and GPS data… a GPS receiver built into the PDA could be used to determine a three-dimensional position of the aircraft, a heading, and a ground speed. In block 522, if the operation of the aircraft is consistent with the expected vehicle operating trajectory, then the computer processor returns to block 520 to continue monitoring”;
Col 8, lines 3-17: “In block 524, a ground-based computer processor (e.g., a computer processor associated with a ground-based vehicle traffic controller) can observe operation of the vehicle via the various available surveillance systems discussed above. In addition, in block 532, in some instances, the ground-based computer processor could receive data from the aircraft (e.g., FMS modes, autopilot functions, selected altitude, and selected airspeed)… In block 524, if the operation of the aircraft is consistent with the expected vehicle operating trajectory, then the computer processor returns to block 520 to continue monitoring…”;
Where in block 522 the computer onboard the aircraft monitors the aircraft by receiving information from the aircraft including position, altitude, heading, and ground speed, and where in block 524 the ground based computer receives similar information to the onboard computer and also receives airspeed (receive aircraft state information from the first aircraft) and compares the received information against the expected vehicle operating trajectory (during performance by the first aircraft of the approved procedure).

monitoring, by the processor, the received aircraft state information to determine the existence of an anomaly by comparing the received aircraft state information to expected trajectory information from the trained model using data analytics; 
(Conway, FIG. 5: (522), (524);
Col 7, lines 48-51, 63-66: “FIG. 5 illustrates two types of monitoring that a computer processor could perform. In block 522, a computer processor on board the aircraft monitors performance of the aircraft relative to the expected vehicle operating trajectory…
In block 522, if the operation of the aircraft is consistent with the expected vehicle operating trajectory, then the computer processor returns to block 520 to continue monitoring…”;
Col 8, lines 3-6, 14-17: “In block 524, a ground-based computer processor (e.g., a computer processor associated with a ground-based vehicle traffic controller) can observe operation of the vehicle via the various available surveillance systems discussed above…
… In block 524, if the operation of the aircraft is consistent with the expected vehicle operating trajectory, then the computer processor returns to block 520 to continue monitoring…”;
Where the onboard computer in step 522 and the ground based computer in step 524 receive aircraft information such as position, altitude, heading, ground speed, and air speed (monitor the received aircraft state information) and the computers compare the received aircraft information to the expected vehicle operating trajectory (comparing the received aircraft state information to expected trajectory information from the model) to determine if the operation of the aircraft is consistent with the selected procedure (determine the existence of an anomaly using data analytics))
detecting an anomaly when the trajectory of the first aircraft deviates from the expected trajectory provided by the selected model by more than a predetermined threshold level; and 
(Conway, FIG. 5: (522), (524), (526);
Referring again to blocks 522 and 524, the computer processor can monitor operation of the vehicle relative to the identified three-dimensional positions associated with the expected vehicle operating trajectory, discussed above. In various aspects, the computer processor may allow for the vehicle operation to differ from the expected vehicle operating trajectory by a threshold amount before generating an alert in block 526…”;
Col 9, lines 7-9: “…The computer processor could apply user-settable threshold amounts (e.g., set by an air traffic controller)…”;
Where the computers in blocks 522 and 524 determine an alert is appropriate in block 526 (detect an anomaly) when the trajectory of the vehicle indicated by the aircraft information (the trajectory of the first aircraft) deviates from the expected vehicle operating trajectory from the selected procedure (expected trajectory provided by the selected model) by more than a threshold amount, where the threshold is set in advance by a user (a predetermined threshold level))
generating, by the processor, an alert responsive to detection of the anomaly.
(Conway, FIG. 5: (526);
Col 7, line 66 to Col 8, line 2: “…In block 522, if the operation of the aircraft is not consistent with the expected vehicle operating trajectory, then the computer processor generates an alert in block 526”;
Col 8, lines 17-20: “…In block 524, if the operation of the aircraft is not consistent with the expected vehicle operating trajectory, then the computer processor generates an alert in block 526”;
Where the computers in blocks 522 and 524 generate alerts (generate an alert) if the vehicle deviates from the expected operating trajectory by more than a predetermined threshold level (responsive to the anomaly)). 
Although Conway teaches select[ing] a runway-specific model appropriate for the approved procedure and configured to provide an expected trajectory, as outlined above, Conway fails to teach a runway-specific trained model and the [selected] trained model having been trained with historical track data from other aircraft performing the approved procedure in connection with the approved runway, where the historical track data from other aircraft including position, speed, altitude, and heading data during past performances by the other aircraft of the approved procedure in connection with the approved runway. 
However, in the same field of endeavor, Sherry teaches:
[…] a runway-specific trained model [appropriate for the approved procedure],
(Sherry, FIG. 20; FIG. 21;
Paragraph [0033]: “…the methods and systems may take the form of a computer program product on a computer-readable storage medium having computer-readable program instructions (e.g., computer software) embodied in the storage medium…”;
Paragraph: [0058]: “… The output of the nowcast algorithm is the prediction model with trained parameters, which is specific to each landing runway…”;
Paragraph [0239]: “Supervised Learning is a classification approach in the field of Machine Learning. Supervised learning models are trained by first feeding the model with samples, each having their features and outcome known. After the model parameters are trained with sufficient samples, the model can be used to automatically classify the outcomes given the features of new samples”;
Paragraph [0254]: “FIG. 20 is a flowchart 2000 of an example method. Beginning with step 2002, a predictive model based on a plurality of historical aircraft performances can be generated. In an aspect, each of the historical aircraft performances can describe a respective approach of a respective aircraft to a given runway. In an aspect, each of the historical aircraft performances can correspond to a same runway… Thus, generating a predictive model can include determining a relationship between the one or more attributes of the respective approach and whether the respective approach was stable or unstable.…”;
Paragraph [0259]: “The components of the computer 2101 can comprise, but are not limited to, one or more processors 2103, a system memory 2112, and a system bus 2113 that couples various system components including the one or more processors 2103 to the system memory 2112…”;
Where computer 2101 comprises one or more processors configured by programming instructions on computer readable media to detect if an approach is unstable which is equivalent to the processor-implemented system for detecting trajectory anomalies during takeoff or landing at an airdrome.
The computer 2101 builds a predictive model using historical aircraft data corresponding to the same runway (runway-specific trained model) to determine if an aircraft’s 
the [selected] trained model having been trained using machine learning- based models or systems with historical track data from other aircraft performing the approved procedure in connection with the approved runway,
(Sherry, FIG. 20; FIG. 21;
Paragraph: [0058]: “The present disclosure relates to the use of historical flight track data weather data, navigation procedure data, and aircraft performance data to build a prediction model for nowcasting the risk of unstable approaches before the stabilization altitude… The model training phase is offline using historical data. The output of the nowcast algorithm is the prediction model with trained parameters, which is specific to each landing runway…”;
Paragraph [0239]: “Supervised Learning is a classification approach in the field of Machine Learning. Supervised learning models are trained by first feeding the model with samples, each having their features and outcome known. After the model parameters are trained with sufficient samples, the model can be used to automatically classify the outcomes given the features of new samples”;
Paragraph [0254]: “FIG. 20 is a flowchart 2000 of an example method. Beginning with step 2002, a predictive model based on a plurality of historical aircraft performances can be generated. In an aspect, each of the historical aircraft performances can describe a respective approach of a respective aircraft to a given runway. In an aspect, each of the historical aircraft performances can correspond to a same runway. In an aspect, each of the historical aircraft performances can describe one or more attributes of state of the respective aircraft during the respective approach. For example, the one or more attributes can include an airspeed at a predefined distance from a runway, an altitude at the predefined distance from the runway, an angle difference between a course and a centerline at the predefined distance from the runway, or a distance from a deceleration point to a current position. In an aspect, each of the historical aircraft performances can indicate whether the respective approach was an unstable approach or a stable approach… Thus, generating a predictive model can include determining a relationship between the one or more attributes of the respective approach and whether the respective approach was stable or unstable.…”;
Where the computer 2101 builds a predictive model using historical flight track data (the trained model having been trained with historical track data) where the data is 
the historical track data from other aircraft including position, speed, altitude, and heading data during past performances by the other aircraft of the approved procedure in connection with the approved runway;
(Sherry, FIG. 20; FIG. 21;
Paragraph: [0058]: “The present disclosure relates to the use of historical flight track data weather data, navigation procedure data, and aircraft performance data to build a prediction model for nowcasting the risk of unstable approaches before the stabilization altitude… The model training phase is offline using historical data. The output of the nowcast algorithm is the prediction model with trained parameters, which is specific to each landing runway…”;
Paragraph [0107]: “An effective method to detect unstable approaches is to examine flight track data at different locations, e.g. speed, position, etc…”;
Paragraph [0149]: “An example of such a data source is the surveillance track data from the N90 TRACON. The raw format of this data contains more than ten fields. Each row is a record of a radar hit. Key fields are extracted for basic flight track information, including the track index, aircraft type, seconds past midnight (GMT), latitude, longitude and altitude (Table 3)….”;
Paragraph [0167]: “To study unstable approaches, additional variables are needed for analysis besides time and position information. The following three variables are derived from raw positions data: ground speed, vertical speed, and heading angle”;
Paragraph [0254]: “FIG. 20 is a flowchart 2000 of an example method. Beginning with step 2002, a predictive model based on a plurality of historical aircraft performances can be generated. In an aspect, each of the historical aircraft performances can describe a respective approach of a respective aircraft to a given runway. In an aspect, each of the historical aircraft performances can correspond to a same runway. In an aspect, each of the historical aircraft performances can describe one or more attributes of state of the respective aircraft during the respective approach. For example, the one or more attributes can include an airspeed at a predefined distance from a runway, an altitude at the predefined distance from the runway, an angle difference between a course and a centerline at the predefined distance from the runway, or a distance from a deceleration point to a current position. In an aspect, each of the historical aircraft performances can indicate whether the respective approach was an unstable approach or a stable approach… Thus, generating a predictive model can include determining a relationship between the one or more attributes of the respective approach and whether the respective approach was stable or unstable.…”;
Where the computer 2101 builds a predictive model using historical flight track data (historical track data from other aircraft) where the data is obtained from historical aircraft performances wherein each of the historical aircraft performances describe a respective aircraft performing a respective approach (during past performances by the other aircraft of the approved procedure) corresponding to a same runway (in connection with the approved runway)
And where the historical flight track data includes latitude and longitude, i.e. position data, speed data, altitude data, and a derived heading angle, i.e. heading data (the historical track data from other aircraft includes position, speed, altitude, and heading data)). 
It would have been obvious for a person having ordinary skill in the art prior to the effective filing date to combine apparatus of Conway with the feature of implementing a model trained using historical track data on specific runways of Sherry because “Traditional approaches to predicting aircraft trajectories using kinematic models cannot work due to the complexity of the approach maneuver including flaps/slats, landing gear, ATC vectors, winds, and other traffic…” (Sherry, Abstract) and “The methods and systems disclosed can utilize Big Data Analytics (e.g., massive amounts of data of flights on each approach) to nowcast the approach stability given the state of the flight…” (Sherry, Abstract).

Claims 13 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Conway and Sherry as applied to claims 1 and 14 above, and in further view of Pilley (US Patent No 5,574,648 A), henceforth known as Pilley.
Regarding claim 13, Conway and Sherry teach the system of claim 1. Sherry teaches a runway-specific trained model as outlined in claim 1. Conway further teaches: 
a runway-specific [trained] model for a landing procedure includes an approach phase of the model and a surface movement phase of the model; 
(Conway, FIG. 4A: (408), (410), (412), (4E); FIG. 4B: (412), (414); FIG. 4E;
Col 4, lines 39-44: “In various aspects, an instruction by an air traffic controller may reference a published procedure, which may be retrieved from a data structure. For example, pre-planned procedures exist for approaching an airport, lining up to land on a particular runway at an airport, and for departing from an airport after takeoff)…”;
Col 5, lines 22-26, 52-57: “FIGS. 4A-4E illustrate exemplary required navigation performance (RNP) approach charts for SEA. FIG. 4A illustrates an exemplary RNP approach chart 400 for an approach to runway 34L, which includes a curved transition (see reference number 414 in FIG. 4B) at SEA 412…
…From the BAKMN waypoint 408, the RNP approach chart 400 guides the aircraft to the JALON waypoint 410 at an altitude of no lower than 2,400 feet (see reference number 422 in FIG. 4B), which is the Final Approach Fix (FAF) for descent to runway 34L 414 on a ground-referenced three degree vertical path 440…”;
Where the required navigation performance chart RNP 400 for landing on runway 34L at SEA (runway-specific model for a landing procedure) includes a trajectory for the Final Approach Fix FAF 440 (includes an approach phase of the model) and the specific runway 34L, as shown in FIG. 4A: (412) and 4B: (414) (includes a surface movement phase of the model))
a runway-specific [trained] model for a takeoff procedure includes a surface movement phase of the model; 
(Conway, FIG. 2: (202), (204), (208);
Col 4, lines 39-49: “In various aspects, an instruction by an air traffic controller may reference a published procedure, which may be retrieved from a data structure. For example, pre-planned procedures exist for approaching an airport, lining up to land on a particular runway at an airport, and for departing from an airport after takeoff. FIG. 2 illustrates a Standard Instrument Departure (SID) chart 200 for Seattle-Tacoma International Airport (SEA). The SID chart 200 includes procedures for an aircraft to follow after taking off from runway 16L 202, runway 16C 208, or runway 16R 204 at the airport 202…”;
Where  the standard instrument departure SID 200 (runway-specific model for a takeoff procedure) includes specific runways 16L 202, 16C 208, and 16R 204 (includes a surface movement phase of the model))
during an approach phase of flight by the first aircraft, the system is configured to compare the current state information of the first aircraft during approach to the approach phase of the model; and 
(Conway, FIG. 4A; FIG. 4B; FIG. 4E; FIG. 5: (522), (524);
Col 5, lines 23-26, 46-57: “FIG. 4A illustrates an exemplary RNP approach chart 400 for an approach to runway 34L, which includes a curved transition (see reference number 414 in FIG. 4B) at SEA 412…
… the type of procedure and the information contained within the verbal instruction defines the variation allowed while aircraft is performing the procedure (in this case in the designation of a defined Required Navigation Performance value, RNP), and defines the conformance limits for executing the procedure. From the BAKMN waypoint 408, the RNP approach chart 400 guides the aircraft to the JALON waypoint 410 at an altitude of no lower than 2,400 feet (see reference number 422 in FIG. 4B), which is the Final Approach Fix (FAF) for descent to runway 34L 414 on a ground-referenced three degree vertical path 440”;
Col 7, lines 48-51, 63-66: “FIG. 5 illustrates two types of monitoring that a computer processor could perform. In block 522, a computer processor on board the aircraft monitors performance of the aircraft relative to the expected vehicle operating trajectory…
In block 522, if the operation of the aircraft is consistent with the expected vehicle operating trajectory, then the computer processor returns to block 520 to continue monitoring…”;
Col 8, lines 3-6, 14-17: “In block 524, a ground-based computer processor (e.g., a computer processor associated with a ground-based vehicle traffic controller) can observe operation of the vehicle via the various available surveillance systems discussed above…
… In block 524, if the operation of the aircraft is consistent with the expected vehicle operating trajectory, then the computer processor returns to block 520 to continue monitoring…”;
Where the onboard computer in step 522 and the ground based computer in step 524 (the system) receive aircraft information such as position, altitude, heading, ground speed, and air speed (the current state information of the first aircraft during approach) and the computers compare the received aircraft information to the expected vehicle operating trajectory from the Required Navigation Procedure RNP 400 which includes the Final Approach Fix FAF trajectory (compare the current state information of the first aircraft during approach to the approach phase of the model) where computer continuously monitors the aircraft i.e. block 520, including when the aircraft is performing the approved procedure (during an approach phase of flight by the first aircraft)).
Although Conway teaches the system is configured to compare the current state information of the first aircraft during approach to the approach phase of the model the combination of Conway and Sherry fail to teach during taxiing by the first aircraft, the system is configured to compare the current state information of the first aircraft during taxiing to the surface movement phase of the model. 
However, in the same field of endeavor, Pilley teaches: 
during taxiing by the first aircraft, the system is configured to compare the current state information of the first aircraft during taxiing to the surface movement phase of the model.
(Pilley, FIG. 1: (10), (12); FIG. 2: (23); FIG. 3: (23); FIG. 6: (24), (25); FIG. 8; 
Col 4, lines 1-10, 12-17, 41-43: “Referring first to FIG. 1, which best shows the general features of the invention, the airport control/management system, indicated generally by the reference numeral 10, is shown as including a map generator 1 for establishing a precise 3-dimensional digital map of a selected airport space envelope. The map contains global positioning system reference points. The system includes a computer 12 having a monitor 13 with a screen 14…
A GNSS receiver 15 is located in a vehicle 16 (#1), which is located in the airport space envelope. The GNSS receiver calculates the position, velocity, time and heading, possibly using reference station corrections. These signals are transmitted to a receiver 17 which, in turn, is connected to the computer 12…
… In both FIGS. 2 and 3, the vehicle is shown in the taxi to take-off mode, but, of course, the appearance would be somewhat similar if it were in the landing mode”;
Col 7, lines 54-62: “Another feature of the system is automatic dependent surveillance (ADS) transmission broadcast rate which is programmed to the phase of flight. Thus, the data transfer rate varies, depending on the data rate needed for the airplane's present activity. For example, an aircraft which is not moving or is not occupied would transmit once every 60 seconds, an aircraft which is taxiing would transmit every 2 seconds, and an aircraft which is on approach or departure would transmit every second…”;
Col 8, lines 26-37: “Another feature of the system is man-machine interface capability in which the controller defines a departure and/or approach trajectory (air and surface) using the data entry device and 3-D airport map, or calls up a previously defined trajectory. The path contains waypoints, notam data and forbidden zone information. The information is drawn into the map and then waypoints are passed to the aircraft as part of ATC clearance. The air traffic control system matches the present position and the next on-board waypoint with stored trajectory data in air traffic control computer. An alarm is sounded if a preset threshold or deviation is exceeded, meaning the aircraft is off course”;
Col 8, lines 41-46: “FIG. 6 shows the appearance of the screen 14 when a trajectory path 24, waypoints 25 and monumented survey points 26 are imposed on the digital map. In FIG. 6, the trajectory path is shown for a taxiing maneuver, but, of course, the appearance would be somewhat similar for other taxi maneuvers as well as take off and landing trajectories”;
Where the system comprises a computer in FIG. 1 and software in FIG. 8 to implement the function of determining if an aircraft deviation exceeds a preset threshold, equivalent to the processor-implemented system for detecting trajectory anomalies during takeoff or landing at an airdrome.
The system receives the aircraft’s current position, velocity, time, and heading  (the current state information of the first aircraft during taxiing) every 2 seconds while taxiing (during taxiing by the first aircraft) and compares the aircraft’s position to a previously defined trajectory (compare the current state information of the first aircraft during taxiing to the surface movement phase of the model) to determine if the aircraft’s trajectory deviates from a stored waypoint, greater than a preset threshold; wherein if the aircraft is determined to be off course, an alarm is sounded)). 
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date to combine the processor-implemented system for detecting trajectory anomalies of Conway and …object of the present invention is the provision of a means for handling increased traffic at an airport without loss of safety” (Pilley, Col2, lines 20-22) and “The GNSS data in combination with the data bases is used, for example, by air traffic control, to control and manage the flow of traffic approaching and departing the airport and the control of the flow of surface vehicles and taxiing aircraft” (Pilley, Col3, lines 15-18). By using the feature of Pilley for tracking surface vehicles during taxiing, “An alarm is sounded if a preset threshold or deviation is exceeded, meaning the aircraft is off course” (Pilley, Col, 8, lines 35-37), thus alerting personnel of a potential collision threat from an off-course aircraft and improving safety while also increasing traffic throughput at an airport. 
Regarding claim 19, the claim limitations recite a method having limitations similar to those of claim 13 and therefore is rejected on the same basis, as outlined above.

 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Conway (US Patent No 8,731,810 B2) teaches a method for receiving aircraft state data associated with an aircraft at an air traffic control system, including a detected position of the aircraft, a velocity of the aircraft and an orientation of the aircraft and predicting at least one future position of the aircraft based on the aircraft state data. The method further includes generating an alert in response to comparing the predicted future position to an air traffic navigation constraint assigned to the aircraft.
Sprague (US Patent No 9,569,959 B1) teaches a system and method for threat detection include receiving data regarding a vehicle currently detected in the area. One or more characteristics of the currently detected vehicle may be compared to a model of previously detected vehicles. Based on the comparison, the one or more characteristics of the currently detected vehicle may be determined to be anomalous.
Myr (US Patent No 10,037,704 B1) teaches a computerized method, system and device for maximizing airport landing and takeoff capacity by generating an optimized landings and takeoffs schedule for a plurality of aircrafts located in a vicinity of a specific airport by determining an optimal four dimensional (4D) trajectory for efficient landing/takeoff sequence and time schedule.
Castillo-Effen et al. (PGPub No US 2014/0277853 A1) teaches a method for identifying variations in aircraft operational parameters includes processing a four-dimensional (4D) aircraft trajectory for a flight along a defined route. The method also includes determining an aircraft intent corresponding to the flight along the defined route based at least in part on an aircraft performance model from a trajectory predictor.
Schwindt (PGPub No US 2019/0172361 A1) teaches a navigation model trained to improve aircraft operational efficiency. The route planning component employs a navigation model that is trained to analyze the sensor data, the runway data, the taxiway data, and the gate configuration data, and generate a taxiing protocol to navigate the aircraft to improve aircraft operational efficiency.
Hale et al. (US Patent No 9,697,737 B2) 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tawri M Matsushige whose telephone number is (571)272-3715.  The examiner can normally be reached on M-TH (0830-1600).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lee can be reached on (571)270-5965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.M.M./Examiner, Art Unit 3668                                                                                                                                                                                                        

/JAMES J LEE/Supervisory Patent Examiner, Art Unit 3668